DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks received on 14 June 2022 have been entered.
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 is incomplete.  It appears applicant inadvertently omitted part of the last clause of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baek (US 2020/0098047).
Regarding independent claim 1, Baek teaches a color filter substrate (Fig. 8, Element 100) comprising a pixel definition layer comprising a first pixel-defining structure (Fig. 8, Element 140) and a second pixel-defining structure (Fig. 8, Element 450), wherein the second pixel-defining structure (450) encapsulates the first pixel-defining structure (140); a substrate (Fig. 8, Element 110); a black matrix (Fig. 8, Element 120) disposed on the substrate (110), wherein a plurality of first openings (Fig. 8, spaces between 120) are provided in the black matrix (120); a color pixel layer (Fig. 8, Element 130a-c) disposed on the substrate (110) in the plurality of first openings; and a transparent protective layer (Fig. 8, Element 500) covering a surface of the color pixel layer (130a-c) away from the substrate (110) and covering a surface of the black matrix (120) away from the substrate (110).
Regarding claim 2, Baek teaches the pixel definition layer (450) disposed on a surface of the transparent protective layer (500) away from the color pixel layer (130a-c), and the pixel definition layer (450) corresponding to the black matrix (120).
Regarding claim 3, Baek teaches the color pixel layer comprising a plurality of red sub-pixels, green sub-pixels, and blue sub-pixels, and the red sub-pixels, the green sub-pixels, and the blue sub-pixels are all evenly distributed on the substrate and filled in the first openings (Fig. 8, ¶ [0104]).
Regarding claim 4, Baek teaches a plurality of second openings (Fig. 8) disposed in the pixel definition layer (Fig. 8), the second openings positioned corresponding to the first openings (Fig. 8), and the color filter substrate (100) comprising a quantum dot light-conversion layer (Fig. 8, Element 150/160/170) disposed on the transparent protective layer (500) in the second openings.
Regarding claim 5, Baek teaches the quantum dot light-conversion layer (150/160) provided in the second openings corresponding to the red sub-pixels and the green sub-pixels.
Regarding claim 6, Baek teaches a material used for the first pixel-defining structure comprises one or more of silicon oxide, silicon nitride, and an organic material, and a material used for the second pixel-defining structure is a light-shielding hydrophobic material (¶ [0117]).
Regarding independent claim 9, Baek teaches a method of fabricating a color filter substrate (Fig. 8, Element 100) comprising steps of providing a substrate (Fig. 8, Element 110); forming a black matrix (Fig. 8, Element 120) on the substrate (110); forming a color pixel layer (Fig. 8, Element 130a-c) on the substrate (110); forming a transparent protective layer (Fig. 8, Element 500) on the black matrix (120) and the color pixel layer (130a-c), wherein the transparent protective layer (500) covers a surface of the color pixel layer (130a-c) away from the substrate (110) and covers a surface of the black matrix (120) away from the substrate; forming a first pixel-defining structure (Fig. 8, Element 140) on the substrate (110); and forming a second pixel-defining structure (Fig. 8, Element 450) on the first pixel-defining structure (140).
Regarding claim 10, Baek teaches after forming the second pixel-defining structure (450), the method comprises a step of forming a quantum dot light-conversion layer (Fig. 8, Element 150/160/170) on the transparent protective layer (500).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Baek (US 2020/0098047) in view of Li (US 2019/0386253).
Regarding claim 7, Baek teaches the limitations of independent claim 1 discussed earlier but fails to exemplify a cross-sectional shape of the pixel definition layer and a cross-sectional shape of the first pixel-defining structure being both trapezoidal.
Li teaches a color filter substrate (Fig. 11, Element 1) comprising pixel definition layer (Fig. 11, Element 13) having first pixel-defining structure (Fig. 11, Element 121) and a second pixel-defining structure (Fig. 11, Element 131), wherein a cross-sectional shape of the pixel-definition layer and a cross-sectional shape of the first pixel-defining structure being both trapezoidal (Fig. 11) for upgrading the display quality of the display device (¶ [0043]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effectively filed claimed invention to provide the color filter substrate of Baek with the trapezoidal pixel-defining layer taught by Li for upgrading the display quality.
Regarding claim 8, Li teaches a height of the pixel definition layer being greater than 6µm (¶ [0049]).
Response to Arguments
Applicant's arguments filed 14 June 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that the filling layer (500) of Baek is disposed on a surface of a planarization layer (190) instead of covering surfaces of the light-shielding layer (120), the Examiner notes that the term “covering” is defined as to place something over or upon (dictionary.com).  Figure 8 of Baek shows the filling layer (500) placed over the light-shielding layer (120), thus covering the light-shielding layer.
Applicant notes that there are additional layers between the filling layer (500) and the light-shielding layer (120) of Baek, concluding that the filling layer has no effect on protecting the light-shielding layer and the color filter layer.  The Examiner refers applicant to the analogy of wearing extra layers of clothing to protect a person from cold temperatures.  Even though there are other layers between the outer layer and the body, the outer layer still protects the body.  Thus, the filling layer taught by Baek is analogous to the claimed protective layer of the instant application.
In response to applicant’s argument that Baek is silent on how to prevent water and oxygen from entering the light-shielding layer and the color filter layer, it is noted that these features are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Examiner also notes that when the structure in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP § 2112.01(I)).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        16 August 2022